780 So. 2d 978 (2001)
Johnny Lenard BRYANT, Appellant,
v.
STATE of Florida, Appellee.
No. 5D00-2580.
District Court of Appeal of Florida, Fifth District.
March 9, 2001.
Johnny Lenard Bryant, Lowell, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Belle B. Schumann, *979 Assistant Attorney General, Daytona Beach, for Appellee.
THOMPSON, C.J.
Johnny Lenard Bryant appeals from the denial of his petition for writ of habeas corpus by the circuit court of the Fifth Judicial Circuit. We affirm. The proper jurisdiction for this case was in the circuit court of the Seventeenth Judicial Circuit.
Bryant was convicted in the Seventeenth Judicial Circuit (Broward County) of sexual battery. The trial court sentenced him in 1978 to 99 years in the Department of Corrections. Bryant alleges that he is being illegally detained because the information in his case was defective in that it failed to allege a felony crime. Further, he contends that his lawyer was ineffective for failing to object to the defective information.
We agree with the trial court that Bryant is collaterally attacking his judgment and sentence and that the proper method to do so was to file a motion pursuant to Florida Rule of Criminal Procedure 3.850. See Patterson v. State, 664 So. 2d 31, 32 (Fla. 4th DCA 1995). The trial court also noted correctly that the proper venue for the motion was the Seventeenth Judicial Circuit, which was where the sentence was imposed. See Leichtman v. Singletary, 674 So. 2d 889, 892 (Fla. 4th DCA 1996). Furthermore, a petition for habeas corpus cannot be used to circumvent the two-year period for filing motions for post-conviction relief. See Calloway v. State, 699 So. 2d 849 (Fla. 3d DCA 1997).
AFFIRMED.
HARRIS and PLEUS, JJ., concur.